Citation Nr: 1419346	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-09 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to a compensable initial rating for the service-connected bilateral foot fungus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to January 1993, from July 2007 to September 2008 and from October 2008 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut that denied service connection for bronchitis.  The same rating decision granted service connection for foot fungus and assigned a noncompensable (0 percent disabling) initial evaluation effective from October 18, 2009.  

In May 2011 the Veteran testified in a hearing before the RO's Decision Review Officer (DRO).  A transcript of his testimony is of record.

The issue of entitlement to service connection for bronchitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From October 18, 2009, the Veteran's foot fungus has been manifested by less than 5 percent of the entire body or exposed areas affected, and no more than topical therapy required during the past 12-month period.




CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral foot fungus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Code 7813 (2013).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The issue decided below arises from a grant of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  

In any event, the Veteran has not alleged any prejudice due to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The record also reflects that service treatment records (STRs) and available post-service medical evidence identified by the Veteran have been obtained, and VA examinations have been conducted.  The Veteran has also been advised of his entitlement to a hearing before a member of the Board in support of his appeal, but he declined such a hearing.

The Veteran has been afforded appropriate VA medical examination in regard to the rating issue decided herein.  In that regard, the Veteran's representative submitted an Informal Hearing Presentation in April 2014 asking the Board to remand the issue to the AOJ for additional VA examination, citing that the last VA examination was performed in August 2010 and was therefore more than 44 months old.  However, the representative did not assert, and the evidence of record does not suggest, that the Veteran's service-connected disability has increased significantly in severity since that examination.  Passage of time alone, without an allegation of worsening, does not warrant a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

As discussed above, there has been consideration and compliance with the VCAA provisions.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Applicable Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R.  § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The Veteran's service-connected foot fungus is rated under the provisions of 38 C.F.R. § 4.118, Diagnostic Code (DC) 7813.  As the disorder does not affect the head, face or neck, the criteria of DC 7806 apply.

The rating criteria for DC 7806 (dermatitis or eczema) are as follows.  A noncompensable rating is assigned with less than 5 percent of the entire body affected; or, less than 5 percent of exposed areas affected; and, no more than topical therapy required during the past 12-month period.  A rating of 10 percent is assigned with at least 5 percent, but less than 20 percent, of the entire body affected; or, at least 5 percent, but less than 20 percent, of the exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  A rating of 30 percent is assigned with 20 to 40 percent of the entire body or exposed areas affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constant, during the past 12-month period.  A rating of 60 percent is assigned with more than 40 percent of the entire body or exposed areas affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in any increased rating claim the Board must consider whether "staged ratings" are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Evidence and Analysis

Service connection for foot fungus has been in effect since October 18, 2009.  As this is a request for increased initial evaluation, the period under appellate review begins on that date.  Fenderson, 12 Vet. App. 119.

The Veteran presented to the VA primary care clinic (PCC) in November 2009 with respiratory complaints.  During review of symptoms (ROS) he reported having been treated in service for a fungal infection of the right great toe; he stated medication provided partial resolution but he still has some flaking skin on the medial aspect of that toe.  Examination confirmed flaking skin medial to the right great toe but otherwise no redness, drainage or rashes.  The clinical impression was tinea of the right great toe.  As the Veteran had already completed a four-week course of Fluconazole (an oral anti-fungal medication) he was prescribed Lamisil cream (a topical anti-fungal medication) for the area.

The Veteran submitted a Statement in Support of Claim in July 2010 stating that he had been given anti-fungal cream by VA in November-December 2009 that cleared up the problem for a while, but that he would periodically have outbreaks of fungus on the hands and feet.  These outbreaks were not so severe as to cause the Veteran to seek medical attention, because they would resolve with the use of anti-fungal cream.

The Veteran had a VA general medical examination in August 2010 during which he reported outbreaks of tinea pedis during service that appeared to resolve with Fluconazole and Lamisil.  He continued to have occasional minor outbreaks manifested by redness, itching and flaking that would clear in several days without treatment.  These rashes occurred 3-4 times per year, most recently several weeks before the examination.  The rash caused no significant occupational impairment.

The Veteran reported intermittent treatment with over-the-counter Lamisil (twice in the past year).  He denied using corticosteroids or other immunosuppressive drugs, and also denied light therapy.  When present, the rash manifested as dry, flaky and slightly pruritic skin but no systemic symptoms.  Physical examination showed no significant lesions on either foot.  There was mild maceration on the right fifth interdigital space.  There was no indication of vesicles or flaking.  The condition affected 0 percent of exposed area and less than 1 percent of the entire body.  The examiner diagnosed intermittent tinea pedis and stated the disorder caused no functional impairment.

The Veteran presented to the VA PCC in December 2010 complaining of chest congestion.  During ROS the Veteran stated his previous fungal infection of the toe would periodically recur with itching; he would treat these symptoms at home with Lamisil. He denied current problems.

During his DRO hearing in May 2011 the Veteran testified that his fungus problems come and go, occur on a monthly basis.  Such attacks involve his hands as well as his feet and are manifested by itching.  The Veteran treats such outbreaks with over-the-counter Lotrimin; he has not used any systemic medications since service in 2009.  Fungal attacks appear to occur spontaneously and are not associated with any particular weather pattern.  The DRO urged the Veteran to go to a VA or other medical clinic during his next outbreak to document the nature and extent of his rash.

The Veteran's claims file, to include medical records in Virtual VA and the Veterans Benefit Management System (VBMS), are silent in regard to any further treatment for fungal outbreaks.

On review of the evidence above, the Board finds the criteria for compensable rating for the Veteran's skin fungus are not met.  Compensable rating is warranted when requires 5-20 percent of the total body or exposed area is affected; or, when the disability requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a certain minimum duration.  In this case, neither condition is met.  On examination, less than 1 percent of his total body (and 0 percent of exposed area) was affected, and he has not demonstrated or reported using intermittent systemic therapy.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence cited above the Board has carefully considered the lay evidence offered by the Veteran in the form of his testimony before the DRO, his correspondence to VA and his statements to various medical providers and examiners.

In his lay evidence the Veteran has reported intermittent outbreaks in which his fungus infection spreads to his hands and to a larger area of his feet.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, even affording the Veteran full competence and credibility in reporting his symptoms, he has not shown or suggested that during such flare-ups the rash covers 5 percent or more of his total body or exposed areas.  

In regard to flare-ups, when a disability has active and inactive phases the duty to assist requires examination during an active phase.  Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  However, examination is not required if the Veteran asserts no occupational impairment during active phase or when the active phase is only several days per year, versus several weeks or months per year.  Voerth v. West, 13 Vet. App. 117, 122-23 (1999).  In this case the Veteran has reported that his active phases are not related to seasonal changes, so examination cannot be scheduled for a particular season.  The DRO advised the Veteran to seek medical treatment during a period of flare-up, when his symptoms can be accurately documented by a medical professional, but there are no records of such a visit.  

The Veteran has not demonstrated entitlement to a higher rating during any distinct period during the course of the appeal.  Accordingly, staged ratings are not for application.  Fenderson, 12 Vet. App. 119.

The Board has considered whether the Veteran's disabilities on appeal present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule.  The assigned schedular evaluations are therefore adequate, and referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In sum, based on the evidence and analysis above the Board has found the criteria for compensable rating for bilateral foot fungus are not met.  Accordingly, the claim must be denied. 

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54-55.


ORDER

A compensable initial rating for bilateral foot fungus is denied.


REMAND

The RO determined during the May 2011 DRO hearing that the Veteran should be afforded a VA medical examination in support of his claim for service connection for bronchitis.  The Veteran testified during that hearing that he would soon perform a year of active duty at the Pentagon beginning in May 2011, although the specific dates were still unclear.  In April 2012 the Veteran's service representative provided the RO a temporary address for the Veteran in the Washington, DC area for the period ending in June 2012 (the Board notes that the street name reported by the representative is misspelled, as there is no street named "Gleb Road" in Alexandria, Virginia), and in the same month the RO sent a letter to the Veteran at that address stating the VA Medical Center (VAMC) in Washington, DC would soon contact him to set up an appointment for examination.  In May 2012 the VAMC notified the RO that it had been unable to contact the Veteran to set up an appointment; the RO subsequently issued a Supplemental Statement of the Case (SSOC) that continued the denial of service connection.   

In the normal course of events, it is the burden of the veteran to keep VA apprised of his whereabouts; if he or she does not do so, there is no burden on the part of VA to turn up heaven and earth to find him.  Hyson v. Brown, 5 Vet. App. 262, 264 (1993).  However, the Board finds in this case that the single letter sent to the Veteran at his purported temporary address does not satisfy a good-faith effort to schedule him for examination; since the street was misspelled the Board cannot assume the Veteran actually received the letter.  Therefore, the AOJ should make another effort to schedule the Veteran for a VA respiratory examination, this time at the contact address of record.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination performed by an examiner qualified to determine the etiology of any current respiratory/pulmonary disorder.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests and studies should be performed and all clinical findings reported in detail.

In addition to the service treatment records and post-service treatment records associated with the file, the examiner should consider the lay evidence provided by the Veteran regarding his observable symptoms during and after service.

The examiner should indicate whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran has bronchitis or other diagnosed respiratory disorder that had its onset in service or is otherwise directly related to service.  

The rationale for all opinions expressed should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  The AOJ should also perform any additional development indicated.

3.  After completion of the above, review the expanded record and determine if any benefits sought can be granted.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


